McFarland, J., concurring.
I concur in the judgment; but I do not concur in the main reason given for it in the leading opinion. Upon this present record, I think that the court below was justified in finding that the bank of the Salinas River, as it existed in 1861, cannot now be found or traced; and that, in the absence of that monument, it was proper to adopt the courses and distances given in the patent as establishing the boundary line. The evidence was not only conflicting on the point, but the weight*of it was, in my opinion, with the finding. I think, however, that the evidence (although I am not without doubt on the subject) was not sufficient to support the conclusion that the true line of the Salinas rancho, run by courses and distances, is where the judgment establishes it to be. That line was never actually run by the surveyors who testified to it; but it was calculated and assumed from other data which I do not think sufficient to support the conclusion. They seem to have fixed a new line, rather than to have found an old one.
The case is a difficult one; and I doubt if a judgment will ever be obtained more favorable to appellants than this one from which they appeal. It is evidently a proper case for a compromise; but neither the court nor the surveyors can make a compromise for the parties .which they will not make for themselves.